Lindsay, J.
—The record in this case presents a most extraordinary incongruity in the pleading, the proof, and the judgment of the court. The petition is made upon a note, alleged to have been given as the purchase-money for a lot in the town of Columbus, which is described as embraced in two rectilinear boundaries. This is mathematically impossible. It also alleges that a mortgage was given upon the lot to secure the payment of the purchase-money, of which mortgage proferí is virtually made, and it was necessarily a part of the evidence on the trial, as a foreclosure of the mortgage was prayed for in the petition. The mortgage itself sets out that the lot was included by three right lines, making a triangle. The judgment of the court is. the foreclosure of a mortgage upon a lot bounded by four right lines, constituting a parallelogram.
There is no allegation in the petition that there was any mistake made in the execution of the mortgage, or in describing or setting out the abuttals of the lot, and that it was intended to embrace the identical lot for which the judgment of foreclosure was pronounced. Nor was there any amendment of the petition, so as to show and properly define the lot sought to be subjected. The general demurrer to the petition ought to have been sustained, and leave given the plaintiff' to amend, if he desired to do so. The original allegations in the petition were undoubtedly insufficient to warrant a judgment of foreclosure, because the mortgage did not and could not sustain an impossible allegation. Nor does the mortgage itself, the basis of the judgment of foreclosure, sustain the judgment of the court. There is an utter incompatibility between the petition, the *663mortgage, and the judgment of foreclosure. This incompatibility could not be reconciled or obviated by any proof that could be legally introduced. There was no foundation laid by the pleadings to authorize the introduction of such proof, if it had been tendered. We cannot, therefore, presume that any such proof was offered or admitted, because it would have been the duty of the court to reject it if it had been offered. We must therefore reverse the judgment and remand the cause, with instructions that the plaintiff be permitted to amend the petition, if he desires to do so.
Reversed and remanded.